Citation Nr: 1712597	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to April 1967 and was awarded the Air Force Outstanding Unit Award and National Defense Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus which began during service that developed as a result of noise exposure associated with his duties as an airframe repairman in the Air Force.  He reported he was exposed to high noise levels from rivet guns, air drills, aircraft engines and other loud machinery and was not provided with hearing protection at all times.  The Veteran's niece also reported the Veteran had ringing in his ears that caused difficulty with sleeping and daily activities. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R.           § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.               § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  Tinnitus is classified as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

The record reflects a current diagnosis of tinnitus.  Specifically, the Veteran's private physician has indicated the Veteran has chronic tinnitus.  In November 2009, a VA clinician also examined the Veteran and noted his report of tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  

Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  As such, the Board finds that the Veteran's testimony is sufficient to establish service connection in this instance.  In so finding, it acknowledges that the examiner who conducted the November 2009 VA audiological examination opined that the Veteran's current tinnitus was not related to service, stating that the condition was first noted around 14 years prior. However, the Veteran subsequently clarified during his hearing that he noticed at the time he was examined prior to separation from service, and that the ringing in his ears continued intermittently thereafter.  It was not until the tinnitus worsened to the point of distraction, however, that he sought formal medical treatment.   Board Hearing Transcript 9-10.  There is no reason to doubt the credibility of the Veteran's hearing testimony, particularly given his explanation that for many years background noise muffled the sound of the tinnitus and given the information in his service personnel records, which confirms his exposure to acoustic trauma.



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible testimony describing ringing in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

The Veteran asserts that service connection for bilateral hearing loss is warranted as the result of his in-service noise exposure.  The Veteran reported that his post-service occupations at Lockheed Martin and Pan American Airways were in the shop and tool rooms with little to no background noise.  His work as a construction manager was mostly office work.  As he had relatively little hazardous noise exposure after service, he believes that his current hearing loss is related to in-service acoustic trauma.

The Veteran's private physician submitted opinions in March 2009 and October 2012 that indicated his current hearing loss is likely as not a result of exposure to a high noise environment while on active duty.  The November 2016 addendum opinion also stated the Veteran's bilateral hearing loss was not a result of his post-service occupations.  These opinions unfortunately were not supported by an adequate rationale that explained why the conclusions were reached.  

The record otherwise reflects that VA provided the Veteran with an audiological  examination in November 2009 in an effort to determine whether the Veteran's current bilateral hearing loss was related to high-noise exposure in service.  After examining the Veteran, the VA examiner stated that even though the Veteran experienced noise exposure while on active duty, he had a normal hearing examination upon separation, weighing against a finding that his current hearing loss was related to in-service noise exposure.  The examiner opined there was no evidence to support the Veteran's claim of hearing loss due to military service.  The Board points out that service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Because the November 2009 examiner provided no further explanation for her finding that hearing loss was not related to the Veteran's service, and does not appear to have considered the Veteran's credible lay statements that he had little to no noise exposure during his post-service occupations, this opinion is also inadequate.  

Based on the foregoing deficiency, an additional VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to rivet guns, air drills, aircraft engines, and other loud machinery.  Please explain why or why not.  In rendering this opinion, the examiner is invited to comment on the significance, if any, of the Veteran's testimony that he experienced little to no noise exposure during his post-service occupations.  The examiner should also explain why his current hearing loss is/is not merely a delayed response to in-service exposure to acoustic trauma.

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

2. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


